December 17, 1929. The opinion of the Court was delivered by
The appeals in these five cases were heard together by this Court. It appears that upon circuit the Robertson case was tried separately from the others, and although it is not distinctly so stated in the transcript, we assume that the Parker,Floyd, Smith and Phillips cases were tried together on circuit.
The questions that arose in the Robertson case were:
(1) Whether he came under the terms of Section 5703, Vol. 3 (Civ. Code), Code of 1922, which provides for a lien in favor of all employees of certain industrial enterprises; and (2) whether the compensation alleged to have been promised to him at the end of the employment year was such wages or salary as came within the purview of that section.
The same questions arose in the Parker case.
In the other three cases the first question did not arise, the second did.
The cases were tried before his Honor, Judge Johnson, and a jury; he ruled in favor of the plaintiffs on both of the questions stated, and a verdict was rendered in each case in favor of the plaintiffs, which was confirmed by an order of his Honor directing the receiver to pay the amounts so ascertained out of the assets of the estate in his hands. *Page 462 
The rulings of his Honor are set forth in his order, dated August 13, 1928, which will be incorporated in the report of the case.
For the reasons stated therein the judgment in favor of each of the plaintiffs is affirmed.
MESSRS. JUSTICES BLEASE, STABLER and CARTER concur.